The opinion of the court was delivered by
Allen, J.:

*429
1‘ timVnot raised "below.

*428Bartholomew, as plaintiff below, sued Rouse to recover $2,750, with interest, claiming that, on February 5,1887, one J. E. Vandeventer executed two promissory notes to Smith and Brooks, for the sum of $2,700 each, with 8 per cent, interest, to be paid at maturity, but 12 per cent, if not paid at maturity, and secured the same by a mortgage on lots 78, 80, 82, and 84, on Fourth avenue, in English’s third addition to the city of Wichita; that, on the 7th day of February, Vandeventer conveyed an undivided half interest in said lots to defendant Rouse; that in the deed to said lots it was provided that said Rouse should assume the payment of one-half of said mortgage, and that Rouse accepted the deed and assumed such payment; that Smith and Brooks, in due course of business, sold said notes to the plaintiff; that, afterward, plaintiff brought suit on said notes and mortgage in the district court of Sedgwick county against Vandeventer, for the amount of the notes and foreclosure of the mortgage; that on August 4,1888, plaintiff pledged said judgment to.Morton Woolman to secure a loan of $1,600; that the whole of said sum is still due and unpaid. The defendant Rouse, in his answer, among other things, alleges that by said judgment of foreclosure, mentioned in the plaintiff’s petition, the property described in the mortgage was ordered to be sold; that one T. B. Lee, a party defendant in said action, was the owner of said lots; that an order of sale was issued on said judgment, by direction of said plaintiff, commanding the sheriff of said county to appraise, advertise and sell said lots; that said lots, which were subject to a prior mortgage of $7,000, were appraised at the sum of $8,000; that the sheriff sold them for $100; that a return of such sale was made by the sheriff, and confirmed by the court, and a deed executed to the purchaser; that T. B. Lee afterward commenced an action in the district court of Sedgwick county to recover from the sheriff the sum *429of $5,233.33, being the difference between two-thirds of the appraised value of said lots and the sum for which they were sold by the sheriff; that by reason of said suit Lee ratified the sale, and confirmed the purchaser’s title. It is also alleged in the answer that certain property belonging to Vandeventer was attached in the foreclosure suit, and sold under the order of the court, from which the sum of $1,470 was realized. Defendant claimed that by reason of these facts the debt was paid. The answer also contains a general denial. The case was tried by the court without a jury, and special findings of fact were made. Various errors are alleged and strongly urged upon our consideration. Our attention is first called to the proposition that the petition alleges that the deed made by Vandeventer to Rouse conveyed lots 78, 80, 82, and 84, on Fourth avenue, in English’s third addition to the city of Wichita, while the copy of the deed attached to the petition shows the lots to be in English’s addition. It is contended that, for this reason, it does not appear that the defendant assumed the payment of the. mortgage which the plaintiff held. There is nothing in the record indicating that the attention of the court was called to this discrepancy, nor is there anything to show that there were any such lots on Fourth avenue in English’s addition. It seems to us probable that this is a mere clerical error in copying the deed; but even if it be not so, we are not able to say that the description is not a complete identification of the lots, and as it
1 was evidently so treated by the trial court we cannot for that reason reverse the judgment. There is no showing here that there was any real dispute as to the identity of the lots covered by the mortgage with those included in the deed to defendant Rouse.
It is contended also that Bartholomew, having brought suit against Vandeventer to foreclose the mortgage, and having attached and sold Vandeventer’s property, thereby elected to pursue his remedies solely against Vandeventer, and must be held to have released Rouse; that he must promptly elect which remedy he will pursue, and that his claim in this action *430is inconsistent with that made in the foreclosure suit against Vandeventer. It has already been decided by this court that “an action can be maintained upon a promise made by a defendant, upon valid consideration, to a third party, for the benefit of the plaintiff, although the plaintiff was not privy to the consideration.” (Anthony v. Herman, 14 Kas. 494; Manufacturing Co. v. Burrows, 40 id. 361; K. P. Rly. Co. v. Hopkins, 18 id. 495.) The case of Searing v. Benton, 41 Kas. 758, is cited as being to the opposite effect by counsel for the plaintiff in error. There is, however, no conflict between this case and the others cited. The case last named is to the effect that, where the purchaser of lands agrees to pay the debt of his grantor as part of the purchase price, but the creditor does not accept the contract, the vendee does not become the debtor of the mortgagee; in other words, that an election by the mortgagee to treat the grantee as his debtor is necessary to create that relation. When Rouse assumed the payment of one-half of this mortgage debt by accepting the deed from Vandeventer, with a clause providing for such assumption as between himself and Vandeventer, he became the principal debtor on the mortgage. The holder of the mortgage was under no obligation to accept the promise made for his benefit, but, under the decisions cited here, was at liberty to do so. By accepting Rouse as his principal debtor he did not necessarily release Vandeventer from his obligation on the note. The plaintiff was at liberty to pursue his remedy against either or both. (See particularly Manufacturing Co. v. Burrows, above cited.)
2' payment as-grantee.^’ We do not see how the defendant was injured in any manner by the dismissal of the foreclosure case as to him, and the prosecution, thereof to final judgment against Vandeveuter, or by the plaintiff’s having exhausted his remedy against the mortgaged property and attached property belonging to Vandeventer. The plaintiff, having a cause of action which is several against various defindants, can pursue his remedy against either without forfeiting his rights against the Others.
*431The next question presented arises on the appraisement, the material part of which reads as follows: “. . . do return that, upon actual view of said premises, and.after having been on said premises, we find and estimate the same to be of the total value and appraisement of $8,000,” the said property being described and separately appraised as follows, to wit: “Lots seventy-eight (78), eighty (80), eighty-two (82), and eighty-four (84), on Fourth avenue, in English’s third addition to the city o*f Wichita, Sedgwick county, Kansas, subject to a mortgage for $7,000, with interest at 8 per cent, from January 20, 1887.” It is strenuously contended that this is an appraisement of the defendant’s interest in the mortgaged property at $8,000; that the sheriff had no right to sell for less than two-thirds of that sum, and that, under the authority of DeJarnette v. Verner, 40 Kas. 224, the plaintiff’s judgment was paid by such sale to the extent of $5,333.33, and that this sum, when added to the $1,470 realized from the property belonging to Yandeventer, attached and sold in the same case, more than paid the judgment; that no matter what right Lee, the holder of the legal title at the time of the sale, might have had to set aside the sale, by bringing his action against the sheriff to recover damages for selling at less than two-thirds of the appraisement, he waived all question as to the validity of the sale and confirmed the purchaser’s title. Several questions are suggested on this appraisement, which we do not deem it necessary to decide, viz.: Whether it is the duty of the appraisers to merely appraise the interest of the judgment debtor, or whether the total value of the property should be stated; and also the question whether the sale must be for two-thirds of the appraised value of the debtor’s interest in the property, or whether it may be made for two-thirds of the total valuation of the property, and the amount of the prior incumbrance be deducted from the sum to be paid to the sheriff by the purchaser.

*432
3 Premises— of^ppraise” ment'

*431In the view we take of this case, these questions are not presented for our consideration, and we refrain from expressing any opinion upon them until properly called on so to do. *432This appraisement was construed by the sheriff to mean that the full value of the lots was $8,000; that they were subject to a mortgage for $7,000 and interest, leaving the interest of the debtor at the time the appraisement was made less than $100. This construction was ratified by the trial court. While the language used is not clear, and while it would doubtless be much better for appraisers to state distinctly what they mean, we are not able to say that this construction of their language is wrong, nor can we say that they were bound to make a more clear statement. The lots were sold for more than the whole difference between the amount of the mortgage and the appraisement, and the sale, having been confirmed by the court, cannot be treated collaterally in this action as erroneous.
The judgment will be affirmed.
All the Justices concurring.